DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“a sensor or sensors array 4004” [paragraph 0221].  
“a bottom surface 5014” [paragraph 0224].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 37 is objected to because of the following informalities: Claim 37 recites “foot print” should be “footprint”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-35 and 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the first volumetric image data set being defined by the first footprint and a first depth” in line 4. It is unclear what a first depth is referring to, is it the depth of the imager, the array, or the volume?
Claim 23  recites the limitation "the volumetric image data set" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation “the imager” in line 3. It is unclear if the term “the imager” is referring to the first imager or the second imager?
Claim 43  recites the limitation "the display device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation “the volumetric image data set being defined by a volume bounded by the area and a depth” in line 10. It is unclear what a depth is referring to, is it the depth of the imager, the array, or the volume?
The term “substantially all of the soft tissue” in claim 49 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 2173.05(b)(I), See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973).
All dependent claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24, 26-29, 31-35, 37-42, and 44-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohling (US Pub No. US 2011/0301451).

Regarding claim 23, Rohling teaches a medical imaging system comprising: 
a first imager configured to generate a first volumetric image data set of an anatomical site (figure 4, element 201, paragraph 0043; a portion of the volume 401 produced by probe 201) , a first array of transducers located on a distal face of the first imager, the first array having a first footprint (figure 2, elements 199 and 201, paragraph 0031); , the first volumetric image data set being defined by the first footprint and a first depth (figure 4, element 401, the volume 401 is defined by probe 201); 
a second imager configure to generate a second volumetric image data set of the anatomical site (figure 4, element 202, paragraph 0043; a portion of the volume 402 produced by probe 202), a second array of transducers located on a distal face of the second imager, the second array having a second footprint (figure 2, elements 199 and 202, paragraph 0031), the second volumetric image data set being defined by the second footprint and a second depth (figure 4, element 402, the volume 402 is defined by probe 202); 
wherein the first array generates the first volumetric image data set and the second array generates the second volumetric image data set (figure 4, paragraph 0043; the probes 201, 202 are positioned and operated so that a portion of the volume 401 produced by probe 201 and a portion of the volume 402 produced by probe 202), the volumetric image data set being defined by the first and second volumetric image data, the volumetric imaging data set of the anatomical site including anatomical features within the volume (paragraph 0046; combining the image datasets 401 and 402 to generate a 3D image data set).

Regarding claim 24, Rohling teaches the medical imaging system of claim 23, wherein at least one of the first and second footprint is substantially circular (paragraph 0008; the probes can be curved).

Regarding claim 26, Rohling teaches the medical imaging system of claim 23, wherein the first and second volumetric image data sets are generated simultaneously (paragraph 0031; simultaneous acquisition).

Regarding claim 27, Rohling teaches the medical imaging system of claim 23, wherein the first volumetric image data set is generated prior to the generation of the second volumetric image data set (paragraph 0031; semi-simultaneous acquisition).

Regarding claim 31, Rohling teaches the medical imaging system of claim 23, wherein the anatomical features include hard and soft tissues (paragraph 0057; apparatus 200 is the ability to capture an image of the target, nearby anatomy, and needle trajectory for display in the same display device).

Regarding claim 32, Rohling teaches the medical imaging system of claim 23, further including a display screen to display the volumetric image data (paragraph 0032; the 3-D ultrasound volumetric datasets obtained by the ultrasound probes 201, 202 can be processed and displayed as a single or as multiple image(s) of the volume of interest and the medical instrument 405 inserted into the volume of interest.).

Regarding claim 34, Rohling teaches the medical imaging system of claim 23, wherein anatomical features obstructed by any of bones, body fluids and other image impediments in the first volumetric image data set are captured by the second volumetric image data set (paragraph 0044; the first probe emits an ultrasound beam which hits the needle and create a reflection that travels deeper into the tissue. The second probe receives the echo from the beam that traveled deeper into the tissue).

Regarding claim 35, Rohling teaches the medical imaging system of claim 23, wherein the volumetric image data displayed on the display screen includes three or more volumetric image data sets generated by the imager (paragraph 0062; three or more images can be formed and displayed on the monitor).

Regarding claim 37, Rohling teaches a medical imaging system comprising: 
an imager configured to generate a volumetric image data set of an anatomical site (figure 5, element 200, paragraph 0033);
 a first array of transducers located on a first planar surface of the imager, the first array having a first length and a first width defining a first footprint (figure 5, element 201; paragraph 0031; The main components of the apparatus 200 are two 3-D ultrasound probes 201, 202, a mount 199 on which the probes 201, and a medical instrument guide 203 that in this embodiment is permanently affixed to the mount 199 ), 
a second array of transducers located on a second planar surface of the imager,
 the second array having a second length and a second width defining a second footprint (figure 5, element 202; paragraph 0031 The main components of the apparatus 200 are two 3-D ultrasound probes 201, 202, a mount 199 on which the probes 201, and a medical instrument guide 203 that in this embodiment is permanently affixed to the mount 199 ), the first planar surface being inclined and away from the second planar surface to define a gap between the first and second planar surfaces (figure 5, element 203; paragraph 0031; the ultrasound probes 201, 202 are spaced from each other and are positioned on the mount 199 to provide simultaneous or near-simultaneous 3-D imaging of a volume of interest in the body 101 and of the medical instrument 405 inserted into the volume of interest.), wherein a projected area of the first foot print and a projected area of the second foot print intersect such that a volume below the gap is included in the volumetric image data set generated by the imager (Figure 5, element 403, paragraph 0043).

Regarding claim 38, Rohling teaches the medical imaging system of claim 37, wherein the volumetric image data of the anatomical site includes all anatomical features within the volume (paragraph 0031; apparatus 200 that enables the acquisition of simultaneous, or near simultaneous, images of anatomical features of a body 101).

Regarding claim 39, Rohling teaches the medical imaging system of claim 38, wherein the anatomical features include hard and soft tissues (paragraph 0057; apparatus 200 is the ability to capture an image of the target, nearby anatomy, and needle trajectory for display in the same display device).

Regarding claim 40, Rohling teaches the medical imaging system of claim 39, further including a display screen to display the volumetric image data (paragraph 0032; volumetric datasets obtained by the ultrasound probes 201, 202 can be processed and displayed as a single or as multiple image(s) of the volume of interest and the medical instrument 405 inserted into the volume of interest.).

Regarding claim 41, Rohling teaches the medical imaging system of claim 40, wherein the volumetric image data displayed on the display screen is generated by combining a first volumetric image data set generated by the first array and a second volumetric image data set generated by the second array (paragraph 0046; combining the image datasets 401 and 402 to generate a 3D image data set).

Regarding claim 42, Rohling teaches the medical imaging system of claim 41, wherein anatomical features obstructed by any of bones, body fluids and other image impediments in the first volumetric image data set are captured by the second volumetric image data set (paragraph 0044; the first probe emits an ultrasound beam which hits the needle and create a reflection that travels deeper into the tissue. The second probe receives the echo from the beam that traveled deeper into the tissue).

Regarding claim 44, Rohling teaches a method of medical imaging using an imager, the method comprising the steps of:
 placing an imager adjacent an anatomical site, the imager including a plurality of transducers (paragraph 0033; The apparatus 200 in this application is designed as a portable device that a health care provider can place on the back of the patient undergoing the epidural injection), the plurality of transducers defining an area bounded by a length and a width, the anatomical site including hard and soft tissue, the hard tissue located between the imager and the soft tissue (figure 1, elements 201 and 202, paragraph 0033; the volume includes the spine and nearby tissues), the hard tissue including one or more gaps (figure 1, paragraph 0033, the gap between the spin bones);
 generating image data sets from signals transmitted and received by each of the plurality of transducers (paragraph 0043; the probes 201, 202 are positioned and operated so that a portion of the volume 401 produced by probe 201 and a portion of the volume 402 produced by probe 202), and generating a volumetric image data set by combining the image data sets, the volumetric image data set being defined by a volume bounded by the area and a depth such that the hard tissue and the soft tissue are contained in the volumetric image data set (paragraph 0046; combining the image datasets 401 and 402 to generate a 3D image data set).
wherein the signals transmitted by each of the transducers located directly above the hard tissue propagate through the gaps and diverge to contact the soft tissue (paragraph 0044; the first probe emits an ultrasound beam which hits the needle (inserted in the spine) and create a reflection that travels deeper into the tissue. The second probe receives the echo from the beam that traveled deeper into the tissue).

Regarding claim 45, Rohling teaches the method of claim 44, wherein the hard tissue is bone and the soft tissue is an organ (paragraph 0029).

Regarding claim 46, Rohling teaches the method of claim 44, wherein the imager includes a display screen to display the volumetric image data set (paragraph 0032; the 3-D ultrasound volumetric datasets obtained by the ultrasound probes 201, 202 can be processed and displayed as a single or as multiple image(s) of the volume of interest and the medical instrument 405 inserted into the volume of interest.).

Regarding claim 47, Rohling teaches the method of claim 46, wherein the display includes parallax display to move the volumetric image data set relative to a line of sight of an operator such that the parallax allows the operator to view portions of a target anatomy which may be underneath other portions of the anatomy (paragraph 0035).

Regarding claim 48, Rohling teaches the method of claim 47, wherein the parallax display allows the operator to view the soft tissue located underneath the hard tissue (paragraph 0035).

Regarding claim 49, Rohling teaches the method of claim 45, wherein the transmitted signals collect data from all or substantially all of the soft tissue (paragraph 0057; apparatus 200 is the ability to capture an image of the target, nearby anatomy, and needle trajectory for display in the same display device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rohling (US Pub No. US 2011/0301451) in the view of Davis (US Pub No. US 2017/0209121).

Regarding claim 25, Rohling teaches the medical imaging system of claim 23, however fails to explicitly teach wherein the first footprint is larger than the second footprint.
Davis, in the same field of endeavor in the subject of ultrasound imaging, teaches wherein the first footprint is larger than the second footprint (figure 11A, paragraph 0232, the different transducers have different sizes (large, medium, small)).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rohling to incorporate the teachings of
Davis to provide imagers with different size footprint. This modification will allow optimal receive characteristics for echoes returned by relatively deep reflectors as taught within Davis in paragraph 0232.

Regarding claim 30, Rohling teaches the medical imaging system of claim 23, however fails to explicitly teach wherein the first and second array of transducers are capacitive micromachined ultrasonic transducers (CMUT), piezoelectric micromachined ultrasonic transducers (PMUT), or any combination thereof, disposed on a substrate, the substrate disposed within the first and second imagers.
Davis, in the same field of endeavor in the subject of ultrasound imaging, teaches the first and second array of transducers are capacitive micromachined ultrasonic transducers (CMUT) (paragraph 0165).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rohling to incorporate the teachings of
Davis to provide CMUT transducers. This modification will allow simultaneous transmission without phasing as taught within Davis in paragraph 0165.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rohling (US Pub No. US 2011/0301451) in the view of Specht (US Pub No. US 2013/0247350).

Regarding claim 28, Rohling teaches the medical imaging system of claim 27, , however fails to explicitly teach wherein the medical imaging system is configured to determine a placement of the second imager with respect to the anatomical site to generate the second volumetric image data set based on the first volumetric image data set.
Specht, in the same field of endeavor in the subject of multiple aperture ultrasound array, teaches wherein the medical imaging system is configured to determine a placement of the second imager with respect to the anatomical site to generate the second volumetric image data set based on the first volumetric image data set (paragraph 0022; aligning the positions of transducer elements in a multi-aperture ultrasound probe, comprising mounting a plurality of transducer elements in an alignment assembly, transmitting ultrasonic pulses through a test block from at least one of the plurality of transducer elements, receiving the ultrasonic pulses with an ultrasonic sensor, and evaluating the received ultrasonic pulses from the ultrasonic sensor with a controller to provide transducer calibration data).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rohling to incorporate the teachings of
Specht to provide placement of the second imager with respect to the anatomical site to generate the second volumetric image data set based on the first volumetric image data set.
This modification will allow alignment of the transducers with a particular scan plane as taught within Specht in paragraph 0080.

Regarding claim 29, Rohling teaches the medical imaging system of claim 28, however fails to explicitly teach wherein the medical imaging system determines the placement of the second imager based on stored information pertaining to a medical procedure.
Specht, in the same field of endeavor in the subject of multiple aperture ultrasound array, teaches wherein the medical imaging system determines the placement of the second imager based on stored information pertaining to a medical procedure (paragraph 0022; aligning the positions of transducer elements in a multi-aperture ultrasound probe, comprising mounting a plurality of transducer elements in an alignment assembly, transmitting ultrasonic pulses through a test block from at least one of the plurality of transducer elements, receiving the ultrasonic pulses with an ultrasonic sensor, and evaluating the received ultrasonic pulses from the ultrasonic sensor with a controller to provide transducer calibration data).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rohling to incorporate the teachings of
Specht to provide placement of the second imager based on stored information pertaining to a medical procedure. This modification will allow alignment of the transducers with a particular scan plane as taught within Specht in paragraph 0080.

Claims 36 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rohling (US Pub No. US 2011/0301451) in the view of Ho (US Pub No. US 2010/0179429).

Regarding claim 36, Rohling teaches the medical imaging system of claim 23, however fails to explicitly teach wherein the display device includes a plurality of screens, each screen being perpendicular to at least one other screen.
Ho, in the same field of endeavor in the subject of ultrasound scanning, teaches the display device includes a plurality of screens, each screen being perpendicular to at least one other screen (figure 5, elements 538 and 540, paragraph 0029; Handheld ultrasound scanning apparatus 502 further comprises a first display screen 538 and a clamshell-style lid 534 including a second display screen 540).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rohling to incorporate the teachings of
Ho to provide a plurality of screens, each screen being perpendicular to at least one other screen. This modification will allow the user to view two different volumes at the same time as taught within Specht in paragraph 0030.

Regarding claim 43, Rohling teaches the medical imaging system of claim 42, however fails to explicitly teach wherein the display device includes a plurality of screens, each screen being perpendicular to at least one other screen.
Ho, in the same field of endeavor in the subject of ultrasound scanning, teaches the display device includes a plurality of screens, each screen being perpendicular to at least one other screen (figure 5, elements 538 and 540, paragraph 0029; Handheld ultrasound scanning apparatus 502 further comprises a first display screen 538 and a clamshell-style lid 534 including a second display screen 540).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Rohling to incorporate the teachings of
Ho to provide a plurality of screens, each screen being perpendicular to at least one other screen. This modification will allow the user to view two different volumes at the same time as taught within Specht in paragraph 0030.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793